Per Curiam.
This recognizance is undoubtedly bad; and the difficulty is to reform it so as to give the appellee the security he would have had in case it had originally been in the form prescribed by the statute, which would have extended its effect to all the property had by the appellant at the time of the appeal. It is immaterial that the appellant did not offer to amend pending the motion to quash; it was the appellee’s business to call on him for a good recognizance by a rule. It will be sufficient, then, for the appellant to file a proper recognizance nunc pro tunc, bearing even date with the previous one, so as to take effect from that time; failing which the court may quash the appeal de novo.
Judgment reversed, and a procedendo awarded.